SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1160
CAF 12-00126
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF HERKIMER COUNTY DEPARTMENT OF
SOCIAL SERVICES, ON BEHALF OF MICHAEL S.,
PETITIONER-RESPONDENT;
                                                                    ORDER
RACHEL W., RESPONDENT-RESPONDENT.
----------------------------------------------
SIMONE M. SHAHEEN, ESQ., ATTORNEY FOR THE CHILD,
APPELLANT.


SIMONE M. SHAHEEN, ATTORNEY FOR THE CHILD, UTICA, APPELLANT PRO SE.

ROBERT J. MALONE, COUNTY ATTORNEY, HERKIMER (JACQUELYN M. ASNOE OF
COUNSEL), FOR PETITIONER-RESPONDENT.

ALBERT F. LAWRENCE, GREENFIELD CENTER, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Herkimer County (John
J. Brennan, J.), dated December 15, 2011. The order, among other
things, directed that the subject child be returned to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court